Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 1, 19 and 20, specifically the first and second limitations: “training, by a third party analytics service, a machine learning model based at least on interaction histories of a plurality of users of a first consumer-facing application, the interaction histories comprising at least sales data associated with the plurality of users” and  “receiving, by a third party analytics service via virtual assistant interface a request for a recommended marketing strategy to be targeted at one or more users of the first consumer-facing application” The dependent claims are also allowed.

Allowable Subject Matter
Claims 1, 2, 4-21 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Bonfigli et al. (20210027357) and Avratiner (11,017,418). As per the independent claims 1, 12, and 19 the prior art of record Bonfigli discloses: 
A system comprising: a non-transitory memory (par 6); 
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (par 6) comprising: 
accessing a card history for a payment card, wherein the payment card is linked to a digital account with an online transaction processor, and wherein the card history comprises a plurality of transactions processed with a plurality of merchants using the digital account (par 6, 8); 
providing a first benefit to the digital account based on the combined first total (par 6, 100)
Avratiner discloses:
determining a plurality of merchant category codes (MCCs) assigned to the plurality of transactions on an electronic transaction network, wherein one of the plurality of MCCs is assigned to each of the plurality of transactions when each of the plurality of transactions is processed over the electronic transaction network (col. 7, ll. 40-55);
determining total amounts for corresponding transactions of the plurality of transactions associated with each of the plurality of MCCs (col. 7, ll. 10-30).
The combination of Bonfigli and Avratiner does not teach:
combining a first total and a second total of the total amounts into a combined total, wherein the first total is associated with a first one of the plurality of MCCs and the second total is associated with a second one of the plurality of MCCs. 
These uniquely distinct features render claims 1, 2, 4-21 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621